Exhibit 10.2 THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS THEREUNDER OR THE PROVISIONS OF THIS WARRANT No. of Shares of Common Stock:454,000 WARRANT To Purchase Shares of Common Stock of TURBOCHEF TECHNOLOGIES, INC. THIS WARRANT (referred to herein as this “Warrant”) IS TO CERTIFY THAT MARTHA STEWART LIVING OMNIMEDIA, INC. (the “Initial Holder”) is entitled, at any time prior to the Expiration Date (as hereinafter defined), to purchase from TURBOCHEF TECHNOLOGIES, INC., a Delaware corporation (the “Company”), up to 454,000 shares of Common Stock (as hereinafter defined and subject to adjustment as provided herein), in whole or in part, at the Current Warrant Price (as defined herein), all on the terms and conditions and pursuant to the provisions hereinafter set forth. WHEREAS, the Company and Initial Holder have entered into a Product Integration and License Agreement of even date herewith, the terms of which include the issuance of this Warrant to purchase shares of Common Stock, subject to adjustment as provided in Section 4 herein; NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the Company hereby issues this Warrant on the following terms and conditions: 1.DEFINITIONS As used in this Warrant, the following terms have the respective meanings set forth below: "Business Day"shall mean any day that is not a Saturday or Sunday or a day on which banks are required or permitted to be closed in the State of New York. "Common Stock"shall mean (except where the context otherwise indicates) the Common Stock, $0.01 par value, of the Company as constituted on the Issue Date, and any capital stock into which such Common Stock may thereafter be changed, and shall also include (i) capital stock of the Company of any other class (regardless of how denominated) issued to the holders of shares of Common Stock upon any reclassification thereof which is not preferred as to dividends or assets over any other class of stock of the Company and which is not subject to redemption and (ii) shares of common stock of any successor or acquiring corporation (as defined in Section 4.2) received by or distributed to the holders of Common Stock of the Company in the circumstances contemplated by Section 4.2. "Commission"shall mean the Securities and Exchange Commission or any other federal agency then administering the Securities Act and other federal securities laws. "Current Market Price" shall mean, in respect of any share of Common Stock on any date herein specified, the closing price per share of Common Stock on such date.If the Common Stock is listed or admitted to trading on a national securities exchange, the closing price shall be the last sale price during regular trading hours, or, in case no such sale takes place on such day, the average of the closing bid and asked prices during regular trading hours, in either case as reported in the principal consolidated transaction reporting system with respect to securities listed or admitted to trading on the NASDAQ Global Select Market or NASDAQ Global Market, as the case may be, or, if the Common Stock is not listed or admitted to trading on the NASDAQ Global Select Market or NASDAQ Global Market, as the case may be, as reported in the principal consolidated transaction reporting system with respect to securities listed on the principal national securities exchange on which the Common Stock is listed or admitted to trading.If Common Stock is not listed or admitted to trading on any national securities exchange, the closing price for each day shall be the closing last sale price or, if not so quoted, the average of the high bid and low asked prices in the over-the-counter market, as reported by the National Association of Securities Dealers, Inc., Automated Quotation System or such other system then in use, or, if on any such date the Common Stock or such other securities are not quoted by any such organization, the average of the closing bid and asked prices as furnished by a professional market maker making a market in the Common Stock selected by the Board of Directors of the Company.In connection with an exercise (or partial exercise) of this Warrant through the surrender of all or a portion of a Warrant, the “Current Market Price” shall be increased by the fair market value of any property, cash or securities that would be received by Holder pursuant to Section 4.3 in connection with the exercise of this Warrant for one share of Common Stock. "Current Warrant Price"as of any date shall mean, in respect of a share of Common Stock at any date herein specified, $8.26, as such price shall have been adjusted in accordance with Section 4 hereof. "Exchange Act"shall mean the Securities Exchange Act of 1934, as amended, or any successor federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect from time to time.Reference to a particular section of the Exchange Act shall include reference to the comparable section, if any, of such successor federal statute. “Exercise Date” shall have the meaning ascribed in Section 2.1. "Expiration Date"shall mean April 28, 2014. “Governmental Authority” means the government of any nation, state, city, locality or other political subdivision of any thereof, and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government or any international regulatory body having or asserting jurisdiction over a Person, its business or its properties. "Holder"shall mean the Initial Holder or any Person in whose name this Warrant is registered on the books of the Company maintained for such purpose after a transfer by the Initial Holder or, collectively, each Holder of a Warrant, in the event of any division of this Warrant. “Initial Holder” shall mean Martha Stewart Living Omnimedia, Inc. "Issue Date" shall mean April 28, 2008. "Majority Holders"shall mean the holders of Warrants exercisable for in excess of 50% of the aggregate number of shares of Common Stock then purchasable upon exercise of all Warrants. "Person"shall mean any individual, firm, corporation, partnership or other entity, and shall include any successor by merger or otherwise of such entity. "Securities Act"shall mean the Securities Act of 1933, as amended, or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. "Warrants" shall mean this Warrant and all warrants issued upon transfer, division or combination of, or in substitution for, any thereof. All Warrants shall at all times be identical as to terms and conditions and date, except as to the number of shares of Common Stock for which they may be exercised. "Warrant Stock" shall mean the shares of Common Stock purchased by Holder upon the exercise of this Warrant. 2.EXERCISE OF WARRANT 2.1.Manner of Exercise.At any time or from time to time until 5:00 P.M., New York time, on the Expiration Date, Holder may exercise this Warrant, on any Business Day, for all or any part of the number of shares of Common Stock purchasable hereunder. In order to exercise this Warrant, in whole or in part, Holder shall deliver to the
